 • -TWIN CITY GARAGE DOOR CO119Nordpal Corporation d/b/a Twin City Garage DoorCo. and Twin City Carpenters District Council,United Brotherhood of Carpenters and Joinersof America, AFL-CIO. Case 18-CA-10237October 20, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn May 11 1988, Admministrative Law JudgeBurton Litvack issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision andrecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, NordpalCorporation d/b/a Twin City Garage Door Co,Minneapolis, Minnesota, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order'The Respondent has excepted to some the judge's credibility findingsThe Board's established policy is not to overrule an administrative lawjudge,s credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 The Respondent argues, Inter aim, that It lawfully repudiated its 8(f)bargaining relationship with the Union The judge rejected this defense,finding that the Respondent was obligated 'to adhere to the terms andconditions of employment set forth in the successive commercial con-struction agreements, Including the existing 1986 through April 30, 1989contract" We agree with the judge Where, as here, the Respondentsigned the 1978 independent agreement, as modified, binding Itself to theUnion-Associated General Contractors of Minnesota contract, coveringcommercial work, as well as to successor agreements between these par-ties, It could not repudiate its 8(f) relationship with the Union until It pro-vided timely nonce of termination As the Respondent did not notify theUnion until November 2, 1987, in the middle of the 1986-1989 contractterm, that it was repudiating any agreement it had with the Union, theRespondent was bound to the Union Associated General Contractors ofMinnesota contract until its April 30, 1989, expnation See San AntonioControl Systems, 290 NLRB 786 (1988)Robert V Johnson, Esq , for the General CounselKevin C Berens, Esq and Joseph Dreesen, Esq (Berensand Tate, P C ), of Omaha, Nebraska, for the Respond-entRoger A Jensen, Esq (Peterson, Bell, Converse & Jensen),of St Paul, Minnesota, for the Charging PartyDECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative LaW Judge Basedon ongmal and first amended unfair labor practicecharges filed, respectively, on September 28 and Novem-ber 9, 1987, by the Twin City District Carpenters Dis-trict Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (the District Council),the Regional Director of Region 18 of the NationalLabor Relations Board (the Board), issued a complaint inthe above-captioned matter on November 9, 1987, alleg-ing that Nordpal Corporation d/b/a Twin City GarageDoor Co (Respondent) engaged in acts and conduct vio-lative of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (the Act) Respondent timely filedan answer, denying the "commission of any unfair laborpractices The proceeding was scheduled for trial andheard by me on January 19 and 20, 1988, in Minneapolis,Minnesota At trial, all parties were afforded the oppor-tunity to examine and cross-examine witnesses, offer evi-dence, argue their respective legal positions, and filepostheanng briefs Said documents were filed by counselfor the General Counsel and by counsel for RespondentAccordingly, based on the entire record herein, includ-ing careful consideration of the opposing briefs and myobservation of the testimonial demeanor of the severalwitnesses, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, a Minnesota corporation, has an officeand place of business in Minneapolis, Minnesota, and isengaged in the retail and nonretail sale, installation, andservicing of overhead garage doors During the calendaryear ending December 31, 1986, in the normal courseand conduct of its aforementioned business operations,Respondent derived gross revenues in excess of $1 mil-lion and purchased and received goods and productsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of Minnesota Respondent admittedthat, at all times material herein, it has been an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the ActII LABOR ORGANIZATIONRespondent admitted that the District Council hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the ActIII THE ISSUES.The complaint alleges that Respondent engaged inconduct violative of Section 8(a)(1) and (3) of the Act byfailing and refusing to pay contractual wages and fringebenefits to those of its bargaining unit employees whowere not members of affiliated local unions of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (the Carpenters Union), and violative of Sec-tion 8(a)(1) and (5) of the Act by failing to pay wages297 NLRB No 13 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand benefits specified in collective bargaining agreementsto those of its bargaining unit employees who were notmembers of the Carpenters Union by failing and refusingto comply with the District Council s request that bargaining unit employees who refused to join the Carpenters Union after their grace period expired be dischargedas required by collective bargaining agreements and byrepudiating collective bargaining agreements with theDistrict Council In defense Respondent contends thatno collective bargaining agreement was ever formed between itself and the Distnct Council that if any collective bargaining agreement was formed said contractcovers only those employees who are engaged in the installation of garage doors on commercial jobsites thatthe District Council has waived all rights under any collective bargaining agreement and that Respondent hasproperly repudiated an 8(f) collective bargaining relationship with the District CouncilIV THE ALLEGED UNFAIR LABOR PRACTICESA The FactsThe record establishes that Nordpal Corporation wasformed in 1968 by Ralph Nordick and Robert J Palumbo with each a 50 percent shareholder that the corporation commenced doing business under the tradename Overhead Door Company of the Twin Cities Commercial that the business consisted of selling and installing garage doors pursuant to a franchise agreement withthe Overhead Door Company and that the Company sgarage door installation work primarily involved newcommercial construction projects Nordick was the president of the corporation and operated the business on aday to day basis while Palumbo was the secretary treasurer and his job function was that of the Company scommercial estimator By 1974 the Company had expanded its business to include new residential construction projects however in that year according to Nordick Overhead Door Company cancelled our franchise to distribute that product As a result the corporation changed its trade name to Twin City OverheadDoor Co while the Company obtained a new supplierfor its garage doors the nature of its business operationsremained basically the same•the sale of and mstallation of overhead garage doors on new constructionprojects In 1978 the corporation was again required tochange its trade name In October of that year Nordicktestified as a result of the settlement of a lawsuit mvolving use of the word overhead Nordpal Corporationcommenced doing business as Twin City Garage DoorCo Respondent herein As previously although the corporation gradually began entirely assembling its ownproduct the nature of its business continued•and remains to date•to be the sale of and installation of overhead garage doors on commercial and residential construction projects Also in 1978, Palumbo retired andNordick purchased his share of the business Further in1982 Nordick hired Stephen Donohue to be Respondent s general manager and in charge of its daily operationsSince its inception in 1968 and continuing through atleast November 1987 Nordpal Corporation employed installation employees to install its garage doors on newcommercial and residential construction projects in theMinneapolis St Paul area with the complement of saidindividuals ranging from approximately 10 to 18 Whileadmitting that some of the corporation s installers weremembers of the Carpenters Union Nordick did not beheve that the Company was an organized shop duringthe period 1968 through 1978 However General Counsel s Exhibit 12 is an Agreement with the DistrictCouncil executed by Nordick ' on behalf of OverheadDoor Co Commercial on October 2 1968 which document bound the latter to abide by and employ installersin accordance with the existing collective bargainingagreements between the District Council and the Assoc'ated General Contractors of Minnesota Minneapolis andSt Paul Builders Division (covering commercial construction) and between the District Council and the Minneapolis Home Builders Association (covering residentialconstruction) 2 Carl Pierret, who worked for NordpalCorporation under its three different names from 1969until July 1987 as an installer testified that at the time ofhis hire not only was it common knowledge that thecompany was a union shop but also that Ralph Nordickinformed him that everyone was required to join theCarpenters Union Contradicting Pierret Nordick deniedever requiring anyone join the union No one hasever been required to join the union at our company 3In any event Pierret joined the Carpenters Union (Local1644) soon after being hired received wages at the Carpenters Union contractual scale and had fringe benefitspaid on his behalf by the Company to vanous trustfunds established pursuant to the applicable Carpenterscontract According to Pierret, while most of the installers were Carpenters members when he began workingfor Nordpal Corporation as the years passed thenumber of union members fluctuated as the companydidn t always require them to be members of the Carpenters 4 He testified further that by 1978 there wereapproximately 12 to 14 installers employed by the Company and that probably about half' were membersThere is no record evidence that Nordpal Corporationdoing business as either Overhead Door Company of theTwin Cities Commercial or Twin City Overhead DoorCo ever terminated the aforementioned Agreementwith the District Council Nevertheless in early 1978 inthe midst of a general organizing campaign targetedagainst nonunion garage door installers and apparently ofthe belief that Twin City Overhead Door Co was justsuch a nonunion company a District Council businessI While not recalling that he had executed the document Nordick didnot disavow his signature thereon2 Said document further binds the signatory to any renewal additionsmodifications and extension thereof as to wages fringe benefits andworking conditions and all other provisions specified in said contractsand states that this agreement shall remain in full force and effect untilsuch time as it is terminated in writing by your organization or the undersigned3 No dick stated that he did not care if Installers joined the CarpentersUnion4 Echoing Nordick Plerret testified that new employees who weremembers of the Carpenters were permitted to retain their membershipand that the Company paid to them union scale wages and made fringebenefit contnbutions on their behalf TWIN CITY GARAGE DOOR CO121representative, Richard Prior, was instructed by the Dis-trict Council to obtain a collective-bargaining agreementfrom the above company 5 The record evidence is notentirely clear as to the events of 10 years ago Thus,Ralph Nordick testified that, shortly after a picketing in-cident at a residential construction project on whichTwin City Overhead Door Co installers were working,Harry Blue, the current executive business representa-tive6 for the District Council and a business representa-tive in 1978, and another Carpenters official came to thecompany office and spoke to Palumbo and him Denyingthat what was discussed was in the nature of contract ne-gotiations, Nordick stated that Blue did inquire as towhether Nordick would execute a contract, and "wetold them we wouldn't I was quite strong aboutthat" Nordick argued that there was not a garage doorinstallation company in the Twin Cities which was en-tirely union and that, if a company employed only Car-penters Union members, it would not be competitivedoing residential construction work Nordick mentionedthat there were many nonunion companies without "anyoverhead" doing those jobs and told Blue "don't bug us"until the Union obtained contracts from them Also, Nor-dick voiced a concern that the Union had no apprenticeprogram, causing companies to train employees on thejob While apparently unable to recall any 1978 discus-sions, Harry Blue recalled a meeting with Nordick andPalumbo sometime between 1970 and 1975 concerningthe fact that "an agreement was in effect, but theywere operating under another name" He added that thespecific cause of the meeting was that "we had run on anonunion person on the job" According to Blue, Nor-dick and Palumbo responded that "they'd take care ofitNordick testified that, a short while after Blue metwith Palumbo and him, members of the Carpentersbegan picketing at the Twin City Overhead Door Cooffice and Richard Prior demanded that Palumbo, onbehalf of the company, execute an independent agree-ment, recognizing the District Council as the exclusivebargaining representative of the Company's installationemployees Prior recalled meeting with Palumbo on atleast two occasions and leaving a collective-bargainingagreement at the company office According to Prior, heand Palumbo discussed the scope of the contract, withPrior saying it would cover both commercial and resi-dential work However, "[Palumbo] refused to sign onefor both residential and commercial and there was alot of discussion going on back and forth between myselfand the secretary of the Council and the officials ofTwin City" Prior continued, testifying that Palumbo ul-timately agreed to having employees performing com-mercial installation work covered by a Carpenters Unioncontract but that the "big hang-up" concerned employ-ees performing residential installation work•Palumbo"didn't want to have them union" Nordick, who lives in6 According to Prior, who worked as a business agent for the DistrictCouncil, from 1972 until 1982, I have to presume when they send meout there to sign a contract that [the company wasn't] organized Ididn't know at the time, if they had signed a contract previous6 As such, Blue is directly responsible for the activities of all businessagents working for the District CouncilFargo, North Dakota, testified further that Palumbo tele-phoned him, explained the nature of his conversationswith Prior, and said, "we could get them off our butt bysigning [the contract] " Nordick told Palumbo not to doanything until they met and discussed the situationAccording to Nordick, he met with Palumbo the nextweek at the Twin City Overhead Door Co office anddiscussed the contract with the latter, including to whatthey could agree As a result, Palumbo executed GeneralCounsel's Exhibit 2,7 the aforementioned "IndependentAgreement," and Nordick drafted a letter, dated May 2,1978, which was to accompany the signed contract Saidletter, Respondent's Exhibit 2, reads as followsMr Dick PriorTwin City Carpenters Council842 Raymond AveSt Paul, Minn 55114Dear Mr Prior,Enclosed is the agreement you people insist wesign You explained to us that you have to have it7 Dated May 2, 1978, the document reads, in part, as followsINDEPENDENT AGREEMENTThe undersigned employer hereby recognizes the Twin City Car-penters District Council as the exclusive bargaining representative ofall carpenters, millwrights and piledrivers employed by the employ-erConsideration for this agreement are the mutual promises of theparties and their mutual purpose of establishing, maintaining and pro-moting sound and harmonious relationsFor all residential construction work, the employer hereby agreesto be bound by all of the terms and provisions of the collective bar-gaining agreement in effect between the Twin City Carpenters Dis-trict Council and the Minneapolis Builders and St Paul Area Build-ers Associations For all commercial construction work, the employ-er hereby agrees to be bound by all of the terms and provisions ofthe collective bargaining agreement in effect between the Twin CityCarpenters District Council and the Associated General Contractorsof MinnesotaThe employer further agrees to be bound by any renewals, addi-tions, modifications, extensions and subsequent agreements betweenthe Twin City Carpenters District Council and the MinneapolisBuilders and St Paul Area Builders Associations and the AssociatedGeneral Contractors of Minnesota entered into after expiration of theagreements currently in effect, concerning all matters and provisionsspecified in said contractsThe employer further agrees to be bound by all of the provisionsof said contracts with reference to fringe benefits including pension,health and welfare, vacation, housing promotion and apprenticeshiptrainingThe employer hereby acknowledges that he has received a copyof this agreement and copies of the above mentioned agreements be-tween the Twin City Carpenters District Council and the Minneapo-lis Builders and St Paul Area Builders Associations and the Associ-ated General Contractors of MinnesotaThis agreement shall remain in full force and effect until such timeas It is terminated in writing by the Union or the undersigned em-ployer pursuant to the termination provisions of the agreements be-tween the Twin City Carpenters District Council and the Minneapo-lis Builders and St Paul Area Builders Associations and the Associ-ated General Contractors of Minnesota, then in effectIf this agreement is signed for and on behalf of a corporation, thenthe person signing this agreement not only binds the corporation butalso binds himself individually to the full and faithful performance ofall of the terms and provisions of this agreementwhile the described bargaining unit is not specific to Respondent,there is no dispute that the only employees in the bargaining unitherein are Respondent s installation employees 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon file or we can't employ union people Our un-derstanding of our arrangement with you is#1 We will continue to use union installers onnew commercial work#2 Our service department does not worknew construction and do not have to be unionpeople Service department personnel can hangnew commercial doors with or without unionpersonel if it is a replacement job gotten thruservice department#3 Our residential department will continue asit is until you get a garage door installer trainingput in place in your apprentice program We willthen plug our installers into the program at thelevel they are onWe understand with this agreement you will notpicket our shop or bother our installers on the jobNordick testified that the letter was drafted for Palum-bo's signature, that he watched Palumbo sign it, and thatafter Palumbo did so, Nordick placed the contract andthe letter in an envelope and put it on the secretary'sdesk for mailing to the District Council During directexamination, Respondent's current sole owner concededthat the signed contract and the accompanying letter wasan offer•"our deal" for an agreement with the DistrictCouncilWhile Nordick was unable to testify whether the TwinCity Overhead Door Co secretary in fact deposited theenvelope, containing the signed contract and the Pa-lumbo letter, in the mail, the record reveals that at least,General Counsel's Exhibit 2 was received by the DistrictCouncil Thus, business representative Prior identified hissignature on the bottom of the document, stating that heexecuted the document "a couple of weeks" after thedate on which Palumbo did so and that he (Prior) signedit at the office of the District Council "probablybefore it was okayed by the Council" With regard tothe accompanying letter, Respondent's Exhibit 2, Priorwas unable to recall seeing it,8 and Clayton Grimes, thecurrent executive secretary of the District Counci1,9 tes-tified that such a document does not exist in the DistrictCouncil's files However, there is record evidence that it,indeed, was received by the latter Thus, Prior believedthat Palumbo's letter arrived at the District Council'soffice "in the interim" during the "discussion going onback and forth between myself and the secretary of theCouncil at the time and the officials of Twin City" andrecalled discussion on the substance of the letter inas-much as "if you can get a contract, you can get a con-tract and later you can work on another end of it, inother words, the commercial, or later you'll go after theresidentialAssuming that General Counsel's Exhibit 2 and Re-spondent's Exhibit 2 were together received by the as-8 Prior did state, however, that the contents of R Exh 2 correspondto the content of the discussions he had with Palumbo9 Grimes has held his position since 1982 and is responsible for main-taining the District Council's records and files Prior to assuming his cur-rent duties, Grimes was the District Council's executive business repre-sentative from 1977 until 1982tnct Council, what effect was given to the latter by theDistrict Council9 Initially, I note there is no record evi-dence as to what action, if any, the District Council tookon the letter and that there is no reference to either thePalumbo letter itself or the contents thereof on the faceof the "Independent Agreement," or to any other modifi-cation of said document's terms Nevertheless, accordingto Prior, "I'm sure there was a modification in this case"In this regard, he testified, "If [an employer sends] somekind of a letter or something like a cover letter youknow, saying that they will be bound by this, this andthis And if the District Council agreed to it or some-thing, they'd talk about it and then they would say,okay, we'll agree to this" Disputing Prior, executive sec-retary Gnmes" was ailamant that there was, in fact, nomodification" with regard to the contract with TwinCity Overhead Door Co He testified that, in 1978, busi-ness representatives and the executive secretary were au-thorized to approve independent agreements, that, "as arule," these were not discussed by the District Council'smembers, and that employers would have been told "no"had any requested modifications from the exact terms ofan independent agreement On the latter point, he addedthat "the only change I have ever seen on one of thesecontracts is the deletion of [the] last paragraph" and thatother modifications are impossible due to the existence ofa "favorite nations" clause in the Associated GeneralContractors' contract During cross-examination, Grimesfurther insisted that his predecessor, Donald Jackman,who was the executive secretary of the District Councilfor a time period including 1978, also never permittedmodifications of the terms of Independent agreementsThereupon, he was confronted with Respondent's Exhib-it 5, a 1975 independent agreement between the DistrictCouncil and Industrial Door Co, Inc , on the face ofwhich Donald Jackson initialed acceptance of a modifi-cation of the initial paragraph While not conceding thatJackman likewise approved modifications to many agree-ments, Grimes did concede not knowing what Jackmanmay have approved with regard to each new contractingemployer Whatever action was taken by Jackmanand/or the District Council members regarding the con-tract with Twin City Overhead Door Co, Nordick's tes-timony was uncontroverted that, subsequently mailingthe envelope, allegedly containing both General Coun-sel's Exhibit 2 and Respondent's Exhibit 2, to the DistrictCouncil, he heard nothing from the former regarding ac-ceptance or rejection of the proposed agreement '210 Gratuitously commenting on the testimony and credibility of Prior,Grimes averred that he • has many times been incorrect"" With regard to that portion of the proposed modification of theagreement removing service department employees from coverage underthe agreement, I note that service department work is nowhere defined ineither the Carpenters Union commercial or residential agreements Clay-ton Grimes testified that it doesn t include It or exclude It But, Iwould say the policy is to enforce our contract12 association collective-bargaining agreements to whichTwin City Overhead Door Co would have become bound, if any, thereis no record evidence that the District Council gave copies of said con-tract or contracts to Nordick, Palumbo, or any representative of theCompany Indeed, although there have been successor collective bargain-ing agreements covering commercial and residential construction workContinued 'TWIN CITY GARAGE DOOR CO123The record clearly establishes that, while possibly be-coming bound to another collective-bargaining agree-ment with the District Council, other than continuing itspast practice of paying contractual wages to and fnngebenefits on behalf of its installers who were CarpentersUnion membefs, Nordpal Corporation, doing business asTwin City Overhead Door Co and, since October 1978,as Respondent, had no intention to comply•and has notcomplied•with the terms of any association collective-bargaining agreement to which it may have been boundpursuant to the terms of the "Independent Agreement"Thus, shown copies of the existing Associated GeneralContractors and Twin Cities Residential Builders LaborAssociation' 3 contracts, Stephen Donohue testified that,other than paying the established wages and fringe bene-fits, as set forth above, Respondent adhered to none ofthe enumerated terms and conditions of employment andhas never done so while he has been employed as gener-al manager With regard to contractual wages and fringebenefits and union security," Nordick testified that, asNordpal Corporation under its two trade names haddone dunng the penod 1968 through May 1978, subse-quent to May 2, 1978, Twin City Overhead Door Coand, after October 1978, Respondent continued the prac-tices of not requiring its installers to become members ofthe Carpenters (Carl Pierret testified that, by said year,"probably about half' were members and that, by 1987,only two of Respondent's 12 to 14 installers were Car-penters members's), of paying its installers who were orbecame members the existing contractual wages andfringe benefits," and of paying neither the contractualwages nor the fnnge benefits to its installers who werenot Carpenters members Corroboration for the testimo-ny of Donohue and Nordick is found in General Coun-sel's Exhibits 4 through 9, which are fringe benefit trustfund report forms" submitted by Respondent from July(the most recent commercial and residential agreements are effectivefrom 1986 until April 30, 1989), there is no evidence that Nordpal Corpo-ration, doing business as Twin City Overhead Door Co or, subsequent toOctober 1978, doing business as Respondent, has ever been given copiesby the District Council According to Stephen Donohue, what Respond-ent has periodically received from the District Council are letters, similarto General Counsel's Exhibit 3(b), detailing the effective contractualwage and fringe benefit rates Other than said economic terms, there isno record evidence, establishing that Respondent has ever been aware ofthe contractual terms to which It allegedly is bound13 Said Association is the successor to the Minneapolis Builders and StPaul Builders Association for collective bargaining over residential con-struction work14 Both of the current commercial and residential construction Carpen-ters Union collective-bargaining agreements contain construction Indus-try-type union-security clauses, requiring membership in the CarpentersUnion on the eighth day of employment and a signatory contractor toterminate any employee who fails to comply Such clauses have appar-ently been in the Carpenters Minneapolis and St Paul contracts since, atleast, 196815 Pierret could recall no installer ever being terminated because hehad not become a member16 R Exh 5 is a fringe benefits report form submitted by Twin CityOverhead Door Co on behalf of seven installers in January 1978 to thecontractual fringe benefit trust fundsClayton Grimes testified that, to his knowledge, the trust funds do notaccept contributions from a nonsignatory contractor', On a monthly basis, the trust funds administrative office sends toeach contracting employer a report form which is to be returned by theemployer The administrative office prints the employee names on theform, based uopn the previous month's report form, and the employer is1982 until October 1987 The number of installers forwhom reports were filed during this period decreasedfrom 6 to 2, while Respondent's complement, at alltimes, was in excess of 10 installers Furthermore, therecord is replete with the testimony of Respondent'snonunion installers, stating that they earned wages belowthe contractual wage rate during 1987 and beforeThe events which precipitated the filing of the instantunfair practice charges occurred during the spring andsummer of 1987, are not in serious dispute, and involve aseries of approximately six confrontations during whichbusiness representatives of the District Council's discov-ered several of Respondent's non-Carpenters member-in-stallers working on new commercial constructionprojects in the Minneapolis-St Paul metropolitanareas Is In this regard, Carl Pierret testified that,throughout his tenure of employment by Nordpal Corpo-ration under its three business names, the nonmember-in-stallers performed the same garage door installationwork as done by those installers who were CarpentersUnion members According to four nonunion installers"who worked for Respondent during the above timeperiod, on each occasion when approached, while work-ing, by business representative Gerald Beedle, the latterasked for the installer's name and to see his union cardWhen informed by the installer that he was not amember, Beedle asked if the employee wanted to join Ifgiven a negative response, Beedle's practice was to re-quest that the installer leave the jobsite Thereupon, theinstaller telephoned Respondent's office and either Dono-hue or another official instructed him to leave the job-site Further, notwithstanding that the installation workmay not have been completed by that employee, hewould be assigned, by Respondent, to work at anotherjobsite the next dayBeedle testified that the District Council consideredthe use of nonunion personnel by union-representedgarage door installation companies to have been a senousproblem in early 1987 Confirming the testimony ofRobin Bakken and Carl Pierret, Beedle recalled encoun-tering them on a jobsite that spring Recognizing Pierretas a union member, Beedle asked Bakken to identify him-self and for his union membership After ascertainingsupposed to write in the names of any additional bargaining unit employ-ees who have performed Carpenters' work during the month and forwhom fringe benefit payments should be made According to ClaytonGrimes, "the employer will pay contributions for every carpenter hoursworked,' regardless if the employee is or is not a member of the Carpen-tersWhile the trust fund report forms bear the name Twin City OverheadDoor Co, there is no dispute that Respondent continued making contri-butions and submitting the forms after October 1978 Asked why thetrust funds administrative office never was notified of the name change,Donohue said, "It really didn't make any difference to me, the name ofthe company on the form I was paying on the benefits because of myarrangement with those employees"19 All but one of the incidents involve business representative GeraldBeedle19 Stephen Donohue testified that Respondent's usual practice was tohave only its member-installers work on jobsites on which only unionpersonnel were supposed to work and that he believed the projects, onwhich the incidents occurred, were not of that type29 Those who testified were Robin Bakken, James Udell., Brian Rother,and Mark Nordick Also, Carl Therret testified on this subject 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBakken s identity and his lack of membership Beedlewent through the procedures soliciting Bakken tojoin The latter was hesitant and insisted upon telephonmg Respondent s office He did so and was instructed toleave the jobsite Later that day in view of the aforementioned industrywide problem and of a feeling therewas a probability that Bakken would merely be transferred to another job, Beedle telephoned Respondent soffice and spoke to Donohue stating that we re havingproblems with nonunion people on the jobs and not getting signed up and we wanted to get some kind of resolve on it to get together on it And that when wecome on the job they pack their stuff and leave and weknow they are not leaving the company but wecan t find them at all times We know it s a hide and seekgame Donohue replied that they are not with usthey are shop people They are not working in thefield Despite Donohue s assurances Beedle remainedunconvinced his belief became tangible in July atwhich time he confronted several of Respondent s installers, including Bakken on another jobsite One TerryAsh was a Carpenters member but the remainder(Bakken, Jim Udell Brian Rother and Ken LaVasseur)were not members On this occasion the exchange between Beedle and the installers became heated andBeedle may have threatened" the employees to inducethem to leave the jobsite Upset Beedle telephoned Donohue telling him that he (Beedle) wanted to resolve theproblem of Respondent scheduling nonunion personnelto perform work that comes under our contractBeedle added that other District Council business representatives had also encountered nonunion personnelworking for Respondent at Twin Cities area jobsites andthat when propositioned to join, they would calltheir dispatcher and were told to leave the job Repeatmg his reply of their earlier conversation Donohue saidthat the installers on this job were service people theywere only temporary and they were shop help Accordmg to Beedle he thereupon warned Donohue that ifwe couldn t get the situation straightened out he wouldtell general contractors not to subcontract work to Respondent Donohue responded that Respondent wouldgo nonunion and that in any event, there was no contract between the parties 22 Beedle ended the conversation stating that the District Council believed that a collective bargaining agreement existed as Respondent employed union personnel and paid fringe benefits onthem 23 Thereupon Beedle reported the entire problemto his supervisor Harry Blue21 Beedle denies threatening to physically remove Respondent s employees or saying anything about carpenters or union members but admitssaying he had heard from people who were unhappy about their presence on the jobsite In contrast Brian Rother stated that Beedle hadthreatened to have some people come over and remove us he reportedthe incident to Donohue22 In 1984 an attorney had advised Nordick and Donohue that no contract between Respondent and the District Council then existed Respondent failed to advise the Carpenters of its attorney s opinion23 Donohue testified that he had two conversations with Beedle in Julywith regard to discovering five nonunion Installers on a job Beedle saidthat they had a problem and Donohue replied that he did not likeBeedle threatening his employees Beedle asked what he would do andDonohue replied that he wasn t going to do anything at that time Twodays later Beedle again called him asked what Respondent would doBlue, who at that time was attempting to resolve agrievance against Respondent filed by Carl Pierret 24consulted with Clayton Grimes and together, theydrafted and executed a letter dated August 26 1987 toRespondent Said letter General Counsel s Exhibit 10reads as followsSteve DonahueTwin City Garage Door Co4609 85th Avenue NMinneapolis Minnesota 55443Mr DonahueAs per your labor agreement with the Twin CityCarpenters District Council you are in violation ofArticle 5 Union SecurityWe hereby demand that Mark Nordick contactBusiness Representative Bruce Scharmer at Carpenters Local #7 312 Central Avenue MinneapolisMinnesota telephone 379 9505 to join the Carpenters Union or you must discharge him from youremployWe further demand that Ron LaVasseur BrianRother James Udell and Gary Helber contactBusiness Representative Jerry Beedle at CarpentersLocal #87 411 Main Street St Paul, Minnesotatelephone 224 5661 to join the Carpenters Union oryou must discharge him from your employThese men are being referred to these specificLocals because they were contacted by the abovementioned Business Representatives at different jobsitesIf you do not comply within three (3) workingdays, we shall proceed to arbitrationGrimes testified that he spoke by telephone with Donohue subsequent to sending the letter and that during theconversation they spoke about the status of the employees named in the letter Steve explained to me [that]these people work in the shop or in the office and thatthis job was an emergency and they were sent out tohelp complete the installation And I believe I mentionedto him that we were requesting that they join the Carpenters Union and fringe funds be paid on them Heexplained to me why they were there that he felt the jobwas an emergency and that they were sent out there fora short period of time Grimes added that he mentionedthat Respondent was in violation of their contract butthat Donohue did not respond There is no dispute thatin fact Respondent did not comply with the demands setforth in the August 26 letter and Donohue later toldGnmes that we are not doing anything different thanwe have done beforeand threatened to shut them down Upset Donohue telephoned ClaytonGrimes regarding Beedle s threats Gnmes replied that he would speak toBeedle but that he also was aware of Respondent s utilization of nonunion personnel Donohue replied that we were in a real bind on [that]job we had gotten the matenal late and we threw a bunch of people atthe job He added that one person was an office worker and one was awarehoube worker During cross examination Donohue admitted thatBakken and Udell were regular full time Installers24 Pierret had been terminated by Respondent allegedly for refusing towork with a nonunion Installer on a jobsite TWIN CITY GARAGE DOOR CO125The original unfair labor practice charge herein wasfiled by the District Council on September 28, 1987 Ap-proximately a month later, on or about October 20,Grimes met with Nordick and Donohue at a restaurantin St Paul The subject matter of their conversation wassettlement of the unfair labor practice litigation, withNordick speaking at length that the company had alwaysbeen a union employer and that it wished to remain aunion employer Nordick offered two possible resolu-tions that Respondent would execute a new contractwith the Distnct Council or that Respondent would nolonger install its garage doors, instead subcontracting allsuch work to union subcontractors 25 No agreementswere reached, and, on or about November 4, 1987, theDistrict Council received the following letter, executedby Nordick and dated November 2Twin City Carpenters District Council842 Raymond AveSt Paul, MN 55114ATTN Mr Clayton GrimesDear Mr Grimes,We understand you claim to have a labor agree-ment with this company As you know, we do notagree However, in the interest of certainty, this isnotice to you that this company hereby repudiatesany agreement between it and your unionAccording to Nordick, the letter was sent "because theyclaimed we had an agreement and I think that's what thisall came out of"As one aspect of its defenses to the unfair labor prac-tice allegations, Respondent asserts that the DistrictCouncil, by its conduct herein, has waived its right tofile the instant unfair labor practice charges Initially asto the allged failure to pay contractual fringe benefits onbehalf of non-Carpenters Union member-installers, Ste-phen Donohue testified that, on two occasions, in 1984and in 1986, an auditor employed by the Carpentersfringe benefit trust funds conducted audits of Respond-ent's payroll records in order to ascertain if the latterhad correctly reported the hours of work for the install-ers on behalf of whom Respondent made payments tothe fringe benefit trust funds•the Carpenters Unionmember-installers According to Donohue, the individualwho conducted the audits only asked for the payrollrecords for those individuals and examined the recordsof none of the nonunion installers During cross-examina-tion, Donohue admitted never informing the auditor thatRespondent had other employees who performed theidentical work and whose names did not appear on thereport forms With regard to Respondent's failure to en-force the union-security clauses of the prior and existingassociation collective-bargaining agreements, Respondentcontends that, since 1978, business representatives of theDistrict Council have, on numerous occasions, found Re-25 Respondent seems to have adopted the latter course of conductThus, the Installers, who testified, all stated that they have severed theiremployment relationship with Respondent, have joined the Carpenters,and, since October or November 1987, have been performing installationwork for Respondent on a subcontract basisspondent's nonunion installers working on new commer-cial construction jobsites and that, other than demandingthat said individuals leave the jobsite, the business repre-sentatives have never requested that Respondent adhereto the terms of any applicable union-security clause as tosaid employees 26 Thus, Nordick testified that businessrepresentatives of the District Council have inquiredwhether Respondent's nonunion installers have unioncards on jobsites "off and on every year back to1978" and that "they usually just send the guy home andwe probably send a union guy back to finish the job "27The only specific evidence of such card checks on job-sites during the penod 1978 through January 1987 wasfrom Carl Pierret Asked how often Carpenters businessrepresentatives visited jobsites on which he was workingduring those years, he replied that "it would vary, but Isuppose twice a month" Asked if, on those occasionsRespondent's nonunion installers were approached, Pier-ret said, "It didn't happen often then, but it did" Headded that, as a result of these confrontations, the non-union personnel ..left the jobsites With regard to the timeperiod 1983 through January 1987, Pierret recalled busi-ness representatives visited projects on which he workedapproximately twice a month, but he normally workedalone during this time period He added that he couldnot recall any nonunion installer having been terminatedby Respondent after being confronted by a Carpentersbusiness agent on a construction project Finally, Pierrettestified that the Carpenters fined him in 1984 "because Iwas working with anonunion person" and that, athis tnal, he commented to Gerald Beedle "thatwould be nice if the guy I was caught with would jointhe union" Pierret believed that the employee eventuallyquit without having joined26 In this regard, while unaware of what the District Council's businessrepresentatives have done, Grimes admitted that 'I have never sent sucha letter like [G C Exh 101 before" As to the practice of the DistrictCouncil business representatives after having discovered a signatory con-tractor utilizing nonunion personnel, Grimes was somewhat contradicto-ry Thus, asked if the business representative would send a letter demand-ing compliance with the contractual union-security clause, Grimes replied"In the normal course of business, one of the business agents probablywould have" Later, he explained that in Instances involving businessagents finding Respondent's nonunion personnel on jobsites, 'the businessagent calls the company and requests that the man join, the companyusually tells the man to leave the job and that is usually the end of it"Gerald Beedle corroborated Grimes on this point He testified that, inregard to a 1984 incident during which he discovered Carl Pierret work-ing with a nonunion installer on a new commercial construction jobsiteand which eventually resulted in the levying of an internal union fineagainst Pierret, he solicited the nonunion worker to join the CarpentersThereupon, the individual telephoned Respondent s office and reportedback to Beedle that he had been Instructed to leave the project Beedlethen telephoned to Respondent, spoke to the "dispatcher" and was toldthat the worker was "only temporary" Inasmuch as the employeet seem to be an experienced person,' Beedle felt It unnecessary toinvoke the union-security clause27 Nordick insisted that rather than Respondent, it is the DistrictCouncil business representative who "chases" the employee off a projector orders Respondent to do so Donohue contradicted Nordick on thispoint, testifying that whenever a Carpenters business agent finds a non-union installer on a jobsite, Donohue's practice is to talk to the employee,"determine the situation that the job was in and normally tell him toleave the premises Donohue added that such jobsite confrontationshave occurred on a regular basis from 1983 through 1987 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB AnalystsAt the outset, the record is manifestly certain as tothree points First, no matter under which trade name ithas operated during the 20 years of its existence, therehas been•and continues to be•one employer hereinThus, whether doing business as Overhead Door Compa-ny of the Twin Cities Commercial, as Twin City Over-head Door Co, or as Twin City Garage Door Co,Nordpal Corporation has always been the sole corporateentity involved Further, Ralph Nordick has been eitherthe 50 percent or only shareholder in the corporationand was in I968•and remains•its president and in over-all charge of the corporation's business operations More-over, while the corporation's trade name has been twicechanged, such has resulted from legal difficulties and theessential character of the business has remained un-changed since 1968•the sale of and installation of over-head garage doors on new commercial and residentialconstruction projects in the Minneapolis and St Paulmetropolitan areas Accordingly, I find that Respondent,at all times material herein, has been•and is•the em-ployer herein Next, there exists no dispute that, since atleast 1978 and continuing through October 1987, withoutoffering the District Council an opportunity to bargain,Respondent has failed to comply with the union-securityprovisions of the successive collective-bargaining agree-ments between the District Council and the AssociatedGeneral Contractors and between the District Counciland the Twin Cities Residential Builders Labor Associa-tion, that, during said time period, without affording theDistrict Council an opportunity to bargain, Respondenthas failed to pay to those of its installer-employees whoare not members of the Carpenters the wages and fringebenefits established by the aforementioned collective-bar-gaining agreements, and that, on or about November 2,1987, Respondent repudiated "any" collective-bargainingagreement between itself and the District Council Basedon Respondent's admissions in these regards, I concludethat it, in fact, engaged in the above-described acts andconduct The final indisputable point involves the atti-tude of the respective parties and is quite disturbinggiven the importance of collective bargaining That is,not only did Respondent fail to comply with its agree-ments with the District Council in the above manner butalso it admittedly had no intent of ever complying withany term and conditions of employment of said agree-ments•seemingly entering into these solely for the sakeof countenance and to permit it to work on those jobsitesin the Minneapolis-St Paul municipal areas on whichonly union-affiliated employees could work On theother hand, despite Respondent's blatant•and hardlyconcealed•noncompliance, the District Council man-aged, for approximately 20 years, to act in virtual igno-rance of the former's perfidy, failing to follow up obvi-ous evidence of contractual breach, and not adhering toits own standard procedures 2828 As to this, I note that not until 1987 did agents of the District Coun-cil bother to follow their usual practice of sending a letter to Respondent,demanding compliance with the contractual union security provisionThis is especially bothersome, given Carl Pierret's defense at his 1984 fineThe complaint alleges that, by engaging in the aboveconduct since March 1987, Respondent violated Section8(a)(1), (3), and (5) of the Act As its initial defense tothese allegations, Respondent contends that no contractwas consummated29 between it and the District Councilin 1978 and that, therefore, its 1987 conduct was not un-lawful inasmuch as no bargaining relationship existed be-tween the parties Further, counsel argues, if any agree-ment existed between the District Council and Respond-ent, it pertained only to new commercial constructionwork As a second defense, Respondent's counsel pointsto the District Council's inaction in enforcing its agree-ment since 1978, asserting that such constitutes a waiverof whatever contractual rights the District Council pos-sessed since 1978 Finally, Respondent argues that if acollective-bargaining relationship existed at any time ma-terial herein, such was governed by the principles ofSection 8(f) of the Act and was lawfully repudiated byRespondent With regard to the matter of the formationof a contract between the District Council and Respond-ent in 1978, I note initially that, despite Ralph Nordick'sasserted lack of recall, a collective-bargaining relation-ship between the parties actually commenced 10 yearsearlier, in 1968, when Nordick executed, on Respond-ent's behalf, a document, pursuant to which it agreed toemploy carpenters (installers) in accordance with existingmultiemployer contracts to which the District Councilwas a party and became bound to any renewals, exten-sions, or modifications of said agreements, and that thereexists no record evidence that either party has given therequired written notice to the other of its intent to termi-nate the 1968 agreement Nevertheless, acting as if thereexisted no ongoing contractual relationship,30 the Dis-trict Council, as part of a campaign to organize the non-union garage door installation companies in the area, as-signed business representative Richard Prior to the taskof obtaining an executed independent agreement fromRespondent Thereupon, after picketing outside the lat-ter's office facility, Prior presented such an agreement toRespondent's secretary-treasurer, Robert PalumboAs to what thereafter transpired, we have, on onehand, only the testimony of the District Council'spresent executive secretary, Clayton Grimes, who, I be-lieve, exhibited scant, if any, knowledge as to what oc-curred between the parties in 1978 and whose testimonyas to the District Council's past practice regarding con-tractual modifications, as set forth above, seemed whollyuninformed Accordingly, I shall not rely on his testimo-ny concerning the formation of any contract by the par-proceeding that the District Council was making no effort to have Re-spondent's nonmember-Installers join the Carpenters28 There are two aspects to this defense•that the District Councilnever accepted Ralph Norchck s counteroffer and that the parties neverreached a meeting of the minds on the contract s terms38 The only conceivable source of confusion discernible from therecord, which may have caused the District Council to act as It did, wasRespondent s 1974 name change However, based on the testimony ofHarry Blue that he was aware of the name change in 1975 and the sub-mission of a January 1978 trust fund statement, naming as the contractingparty, Twin City Overhead Door Co, the District Council seeminglyconsidered Respondent, under this new name, as a signatory contractorTherefore, the necessity for Prior to seek a new contract from Respondent remains unexplained TWIN CITY GARAGE DOOR CO127ties in 1978 On the other hand, Respondent profferedtwo witnesses, Ralph Nordick and Richard Prior, whowere involved in whatever was transacted between theparties in 1978 Prior impressed me as being a candid andstraightforward witness, one who holds no pecuniary in-terest in the result of this proceeding I credit and relyon his testimony as to the circumstances surrounding Re-spondent's contract negotiations that year In contrast,Ralph Nordick's testimonial demeanor, for the most part,was that of a disingenuous witness However, his testi-mony regarding the execution of General Counsel's Ex-hibit 2 and the submission of Respondent's Exhibit 2 tothe District Council is corroborated, in significant part,by Prior, therefore I credit and rely on those corroborat-ed aspects of Nordick's testimony Based upon the fore-going credibility resolutions, I find that, in the spring of1978, nonunion garage door installation companies werea pnmary source of competition for Respondent, particu-larly with regard to residential construction work, andthat, when Prior presented an independent agreement toPalumbo, the latter argued that Respondent would notagree to sign unless contractual coverage was limited tonew commercial construction work and was subsequent-ly advised by Nordick to do nothing until they discussedthe matterf •Placing what I believe next occurred in a legal con-text, under the well-settled tenets of contract law, an ex-pression of acceptance of an offer which vanes its termsis a counteroffer Such does not constitute an acceptanceof a contract and must, in turn, be accepted uncondition-ally and according to its precise terms by the offer or fora contract to be consummated A Corbin, Corbin OnContracts, • 82 at 130-131 (1952), Steelworkers v O'NealSteel, 321 F Supp 235 (S Dist Alabama 1969), OregonIndependent Grocers Assn v Meat Cutters Local 324, 236F Supp 825 (D Oregon 1964), Philadelphia Transporta-tion Co v Transport Workers Union, 31 LRRM 2504(1953) Of course, while the Board traditionally observesthat the "technical rules of contract law do not necessar-ily control the making of collective-bargaining agree-ments," it will, on occasion, utilize said principles if nec-essary to the resolution of a particular case Ben FranklinNational Bank, 278 NLRB 986 fn 3 (1986), Big JohnFood King, 171 NLRB 1491 (1968) Assuming arguendothe applicability of the rules of offer and acceptance tothe instant matter, given the reservations of Palumbo andNordick, I do not believe Respondent's intent was everto accept the District Council's offer and merely executethe proffered short-form contract Rather,' I find that, in-asmuch as Prior testified that the contents of the letterconstituted the subject matter of the back-and-forth dis-cussions between the District Council and Respondentand that he believed such a letter was received and con-sidered by the District Council, Nordick should be cred-ited that Respondent's Exhibit 2 was drafted by him and,along with the executed "Independent Agreement,"placed, by him, in an envelope which was addressed tothe District Counci13' and that, together, the two docu-31 While there is no evidence that the envelope, which contained bothdocuments, was deposited in the mail, given the fact that the "Independ-ent Agreement" was received by the District Council, I am convinced†ments were intended as†and constituted†Respondent'scounteroffer†"our deal"†to the former Further, con-trary to Respondent's primary contention that such wasnever accepted by the District Counci132 given Prior'srecollection, on which I rely, that "there was a modifica-tion in this case," I find that the District Council accept-ed33 Respondent's counteroffer and that, as the sourcefor said modification could only have been the contentsof Respondent's Exhibit 2, said acceptance must haveconformed to the terms of the counteroffer, the only sig-nificant one of which was that Respondent's installerswould not be covered by the terms of the existing multi-employer residential construction agreement 34 Counselfor the General Counsel argues that I should not havereceived the Palumbo letter as evidence and that, asthere is no reference to it on the face of General Coun-sel's Exhibit 2, I should not construe it as limiting Re-spondent's obligations under the "Independent Agree-ment" Contrary to counsel, based upon my credibilityresolutions and the record as a whole, I find†and amconvinced†that the Palumbo letter, Respondent's Exhib-it 2, rather than modifying another agreement, was in-tended to be "an integral and essential part of the laborand find†that the Palumbo letter arrived at the same time in the sameenvelope32 In so arguing, counsel for Respondent correctly cites the testimonyof Clayton Grimes that employers who desire modifications in the Inde-pendent agreement would be told no, and that it was not the policy ofthe Distnct Council to give modifications However, Grimes was not in-volved in any decisions reached with regard to Respondent's contract in1978, was unaware that his predecessor Jackman had approved modifica-tions such as in R Exh 5, and conceded being unaware of other suchmodifications Essentially, then, reiterating my finding above, Grimestestimony regarding the District Council's policy on contract modifica-tions in 1978 is of no value33 While I note that Respondent heard nothing from the District Coun-cil regarding acceptance or rejection of what I perceive to have been itscounteroffer, a labor organization's acceptance can be Inferred from itsconduct following the making of an offer or counteroffer Capitol-HustingCo v NLRB, 671 F 2d 237 (7th Cif 1982) Herein, I note that the con-tractual fringe benefit trust funds continued to accept payments from Re-spondent Absent a collective-bargaining agreement, an employer is notobligated to make such payments (Operating Engineers Pension Trust vGilliam, 737 F 2d 1501, 1503 (9th Cm 1984), Carpenters Southern Califor-nia Administrative Corp v Russell, 726 F 2d 1410 (9th Cm 1984)), and,according to Grimes, only signatory contractors are required to do soFurther, to the limited extent such was done herein, business representa-tives did contact Respondent with regard to the employment of nonunionemployees when such individuals were discovered on constructionprojects Finally, the fact that Prior did not subsequently contact Re-spondent, in my view, is significant to the point,of contract acceptance,for he originally solicited a collective-bargaining agreement Clearly, ifthe District Council were dissatisfied with Respondent s stated conditionsor did not consider an agreement to have been consummated, Priorwould have contacted Palumbo or Nordick While perhaps a stated ac-ceptance would have been the proper course or action, the lack of such,I believe, is not fatal to the existence of an agreement in these circum-stances34 Analysis of R Exh 2 discloses that the only actual modification requested concerns the applicability of the residential construction multiemployer contract While Respondent also sought to exclude its servicepeople from coverage, M fact, such work is,nowhere defined in either thecommercial or residential agreementsPertinent to my conclusion that the District Council accepted Re-spondent s counterproposal is Richard Prior s observation that the Dis-trict Council would do what was necessary to achieve a contract† 'Ifyou can get a contract, you can get a contract and later you can work onanother end of it" Prior believed such was the District Council's positionas to Respondent, and I so find 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement between the parties" Philadelphia Transporta-tion Go, supra at 2505, Oregon Independent Grocers Assn,supra Further, it was identified by the individual (Pa-lumbo) who drafted and placed the letter (along with thesigned "Independent Agreement') in an envelope, ad-dressed to the District Council Accordingly, I find thata successor agreement, to their 1968 contract," was con-summated by the District Council and Respondent in1978, one which bound Respondent only to the terms ofthe existing Associated General Contractors' collective-bargaining agreement covering new commercial con-struction work and modifications, extensions, and renew-als thereof 36Turning to Respondent's second defense to the instantallegations, that the District Council, by its conductherein, has waived its rights under the 1978 agreement, Ireiterate my view that the latter arguably acted irrespon-sibly as to enforcing its collective-bargaining agreementswith Respondent Indeed, it seems incredible that theDistrict Council' undertook an effort to fine Carl Pierretfor working with a nonmember installer on a jobsite butignored his entreaties that it require the nonmember em-ployee to join the Carpenters Union Surely such washint that Respondent might not be honoring its contrac-tual commitments Nevertheless, the standard for waiverin Section 8(a)(1) and (5) of the Act bargaining cases is arather stringent one Thus, "national labor policy disfa-vors waivers of statutory rights by labor organizationsand a labor organization's intention to waive a rightmust be clear before a claim of waiver can succeed"Chesapeake & Potomac Telephone Co v NLRB, 687 F 2d633, 634 (2d Cir 1982) As also stated by the Board, "theburden [of proof] is on the party asserting waiver andsuch a waiver must be shown to be clear and unmis-takable" Pertec Computer Corp, 284 NLRB 810 fn 2(1987) There is no question that an employer may notunilaterally change employees' terms and conditions ofemployment without first affording said employees' bar-gaining representative the opportunity to bargain oversaid changes NLRB v Katz, 369 U S 736 (1961) Coun-sel for Respondent asserted in his postheanng brief thatthe District Council has waived its right to bargain as itwas well aware, since 1978, that the Company had notbeen adhering to its supposed obligations under the par-35 Noting that the 1968 contract was never terminated pursuant to itsterms, I find that, by picketing Respondent and soliciting It to sign an-other independent agreement in 1978, the District Council effectivelygave notice to Respondent that it desired the 1968 contract be terminat-ed36 Respondent argues that no true contract could have been consum-mated herein as there was no "meeting of the minds" by the parties Insupport, counsel cites two decisions•Caporale v Mar Les Inc , 656 F 2d242 (7th Cm 1981) and Giardono v Jones, Case No 84 C 20026 (N DistIllinois 1987) While I agree that said decisions are similar to the instantmatter, both differ in one significant aspect Unlike the contractors in Ca-porale and Giardono, Respondent did not merely•or unwittingly•exe-cute a memorandum agreement, not fully cognizant of its terms and un-aware of the consequences Rather, crediting the testimony of both Nor-dick and Prior, Respondent engaged in extensive and substantive bargain-ing with the District Council and made a counteroffer, setting forth ex-actly what It believed the parties' contracts should cover When the Ds-met Council accepted the counteroffer•as I believe It did•the parties,in fact, reached a true "meeting of the minds" Moreover, Respondenthas always been aware of its monetary obligations under the successiveapplicable Industry contractsties' collective-bargaining agreement and initially pointedto the "frequent" occasions on which District Councilbusiness representatives caught Respondent's non-member-installers on jobsites and failed to require Re-spondent to enforce the contractual union-security clauseagainst them However, the only direct evidence of suchprior to 1987 came from the testimony of Carl Pierret,and, while testifying that confrontations did occur duringwhich he was present, such "didn't happen often" Also,the record warrants the conclusion that Respondent'spractice was to deliberately mislead the business repre-sentatives as to the status of the nonmember-installersThus, Clayton Grimes and Gerald Beedle testified•andStephen Donohue admitted•that the latter told the Dis-trict Council officials in 1987 that various nonmember-in-stallers, who had been caught by Beedle working oncommercial construction projects, were merely workingon an emergency basis, were not regular installers, orwere shop employees Donohue so informed Beedle andGrimes, aware that his information was untrue More-over, Beedle, who appeared to be an honest witness andis credited herein, testified to a similar incident in 1984wherein Respondent's dispatcher advised him that a non-member-installer on a jobsite was merely temporaryCounsel also pointed to the two audits of Respondent'spayroll records by an auditor for the contractual fringebenefit trust funds in 1984 and 1986 While these did notestablish that nonmember-installers were employed byRespondent or that no fringe benefits were being paid ontheir behalf, the record is clear that the auditor waschecking only on those employees for whom benefitshad been paid and that Respondent never notified himthat other installers, nonmember employees, were alsoperforming Carpenters work Accordingly, the foregoingestablishes that, at most, Respondent deliberately con-cealed its contractual breaches from the District Council,and, at least, the latter was no more than lax or negligentin pursuing its contractual rights Certainly, it cannot besaid that the District Council's inaction in enforcing itsrights ever arose to the level of "a clear and unmistak-able" waiver of its right to bargain, and no official of theDistrict Council ever gave to Respondent the former'siriipnmatur to engage in its admitted contractualbreaches Furthermore, assuming arguendo that the Dis-trict Council's past inaction constituted waivers in theearly 1980s, it is clear that "a right once waived is notnecessarily lost forever" Murphy Diesel Go, 184 NLRB757, 763 (1970), NLRB v Miller Brewing Co, 408 F 2d12, 14 (9th Cir 1969) In the circumstances of this case,Respondent's unilateral failure to adhere to the terms ofits collective-bargaining agreement with the DistrictCouncil during the 10(b) statute of limitations period wasserious enough to require bargaining about them IdTherefore, I find Respondent's above defense to be with-out merit 3737 In support for its waiver contention, Respondent's counsel cites toGreenleaf Motor Express, 285 NLRB 844 (1987), in which the Board con-cluded that a union had not waived its representational rights Counselargues that the factors on which the Board relied to find no waivertherein are absent in the Instant factual context and that the Board would,Continued TWIN CITY GARAGE DOOR CO129Respondent's final defense to the complaint allegationsis that it lawfully repudiated an 8(f) bargaining relation-ship with the District Council Initially, there can be nodoubt that Respondent has been, and is, an employer en-gaged in the building and construction industry Thus, itsemployees are engaged in the installation of overheadgarage doors on new commercial and residential con-struction projects in the Minneapolis and St Paul munic-ipal areas In these circumstances and as there is norecord evidence that the Carpenters represented a major-ity of Respondent's installation employees at the time theparties entered into their 1978 collective-bargainingagreement, I conclude•and it is undisputed•that Re-spondent entered into its collective-bargaining relation-ship with the District Council pursuant to Section 8(f) ofthe Act 38 Recently, in John Dekkwa & Sons, Inc , 282NLRB 1375 (1987), the Board reversed and clarified sev-eral principles of the law in this area, stating(1) a collective-bargaining agreement permitted bySection 8(1) shall be enforceable through the mecha-nisms of Section 8(a)(5) and Section 8(b)(3), (2) suchagreements will not bar the processing of valid peti-tions filed pursuant to Section 9(c) and Section 9(e),(3) in processing such petitions, the appropriate unitnormally will be the single employer's employeescovered by the agreement, and (4) upon the expira-tion of such agreements, the signatory union willenjoy no presumption of majority status, and eitherparty may repudiate the 8(f) bargaining relationshipId at 1377-1378 As I understand the argument ad-vanced by counsel for Respondent, while the Companymay have been obligated to adhere to the Carpenterstherefore, reach an opposite result Initially, I am not as sanguine ascounsel that the District Council's failure to uncover Respondent's perfi-dy was entirely the fault of the former Rather, Respondent deliberatelysought to conceal the exact status of its non-Carpenters Union membersfrom the District Council Further, Inasmuch as the Board did not havebefore it the instant factual context, It is mere speculation as to how theBoard would have ruled Therefore, I find Respondent's reliance uponGreenleaf Motor Express, supra, not controlling herein38 Sec 8(t) of the Act reads as followsIt shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand construction Industry to make an agreement covering employeesengaged (or who, upon their employment, will be engaged) in thebuilding and construction industry with a labor organization ofwhich building and construction employees are members (not estab-lished, maintained, or assisted by any action defined in section 8(a) ofthis Act as an unfair labor practice) because (1) the majority status ofsuch labor organization has not been established under the provisionsof section 9 of this Act prior to the making of such agreement, or (2)such agreement requires as a condition of employment, membershipin such labor organization after the seventh day following the begin-ning of such employment or the effective date of the agreement,whichever is later, or (3) such agreement requires the employer tonotify such labor organization of opportunities for employment withsuch employer, or gives such labor organization an opportunity torefer qualified applicants for such employment, or (4) such agree-ment specifies minimum training or experience qualifications for em-ployment or provides for priority in opportunities for employmentbased upon length of service with such employer, in the industry orin the particular geographical area Provided, That nothing in thissubsection shall set aside the final proviso to section 8(a)(3) of thisAct Provided further, That any agreement which would be invalid,but for clause (1) of this subsection, shall not be a bar to a petitionfiled pursuant to section 9(c) or 9(e)commercial construction agreement in effect at the timeof the 1978 contract, Respondent, by dint of the aboveprinciples, was free to•and did•repudiate successoragreements thereto However, while the Board, as of thedate of this decision, has apparently not yet considered,in the context of Section 8(1) of the Act, the liabilityunder successive multiemployer association collecti†re-bargaining agreements of employers who are parties toshort-form agreements, which bind them to such con-tracts, but who are not members of the signatory multi-employer associations, the Board has ruled upon the con-tinuing contractual liability of employer-members of mul-tiemployer bargaining associations who authorize theirassociations to bargain and enter into successive agree-ments, on their behalf, with labor organizations Thus, inKephart Plumbing, 285 NLRB 612 (1987), Reliable Elec-tric Go, 286 NLRB 834 (1987), and Carthage Sheet MetalGo, 286 NLRB 1249 (1987), the Board, notwithstandingthe existence of 8(0 bargaining relationships, concludedthat the respective employers were bound by successorcollective-bargaining agreements In Reliable Electric Go,the Board found that the employer's authorization to themultiemployer association which, as herein, was in thenature of a short-form recognition agreement and whichhad been obtained by the union, did not terminate at theend of any existing agreement, that the authorizationbound it to future agreements, and that authorizationcontinued until the employer undertook some action ef-fectively withdrawing the association's authority to bar-gain, and that such was not done Therefore, the Boardconcluded that a successor agreement was "binding, en-forceable, and not subject to unilateral repudiation by the[employed" as it "had not successfully revoked [the as-sociation's] bargaining authority" 286 NLRB at 1376 fn12 Noting that Respondent was not an employer-member of the Associated General Contractors of Min-nesota, I nevertheless find the instant factual context,clearly analogous to those of the above Board decisionsThus, as in Reliable Electric Go, Respondent's contrac-tual liability did not cease at the expiration of the com-mercial construction agreement in effect at the time ofthe parties' 1978 contract Rather, Respondent agreed"to be bound by any renewals, additions, modifications,extensions and subsequent agreements" between the As-sociated General Contractors of Minnesota and the Dis-trict Council Further, and of critical import to this anal-ysis, as in Reliable Electric Go, the instant "IndependentAgreement," by its explicit terms, "shall remain in fullforce and effect until such time as it is terminated inwriting [by either party] " There is no record evidencethat either Respondent or the District Council ever ter-minated their 1978 agreement according to its terms, and,inasmuch as Respondent apparently knowingly acceptedthe above provisions, I fail to perceive any reason why,as the employers in the above-cited Board decisions, Re-spondent should not be held to have been obligated toadhere to the terms and conditions of employment setforth in the successive commercial construction agree-ments, including the existing 1986 through April 30,1989contract Accordingly, I find that said existing commer-cial construction contract is "binding, enforceable, and 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot subject to unilateral repudication by the Respondent"(John Deklewa & Sons, supra at 1389) and that, by failingand refusing to enforce the union-security provisionthereof and to pay to its installers, who are not membersof the Carpenters Union, the existing contractual wagesand fnnge benefits, and by repudiating the parties' 1978"Independent Agreement," Respondent engaged in con-duct violative of Section 8(a)(1), (3), and (5) of the ActB F C Corp, 285 NLRB 583 (1987)CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The District Council is a labor organization withinthe meaning of Section 2(5) of the Act3 All carpenters, millwrights and piledrivers em-ployed by Nordpal Corporation d/b/a Twin CityGarage Door Co, excluding all other employees, officeclerical employees, professional employees, guards andsupervisors as defined in the Act, constitute an appropri-ate unit of Respondent's employees39 for the purpose ofcollective bargaining under the Act4 Since on or about March 28, 1987, by unilaterallyfailing and refusing to pay to its installation employeeswho are not members of the Carpenters Union the wagesand fringe benefits specified in the existing commercialconstruction agreement between the District Council andthe Associated General Contractors of Minnesota, Re-spondent discriminated against said employees and re-fused to bargain with the District Council as the repre-sentative of the employees in the unit described in para-graph 3 above for purposes of collective bargaining inviolation of Section 8(a)(1), (3), and (5) of the Act5 Since on or about August 26, 1987, by unilaterallyfailing and refusing to comply with the District Council'srequest that it adhere to the terms of the union-securityprovision of the existing commercial construction agree-ment between the District Council and the AssociatedGeneral Contractors of Minnesota, Respondent has re-fused to bargain with the District Council as the repre-sentative of the employees in the unit described in para-graph 3 above for purposes of collective bargaining inviolation of Section 8(a)(1) and (5) of the Act6 Since on or about November 2, 1987, by repudiatingits 1978 collective-bargaining agreement with the DistrictCouncil at a time when the existing collective-bargainingagreement between the District Council and the Associ-ated General Contractors of Minnesota, to which Re-spondent was bound, remained in effect, Respondent re-fused to bargain with the District Council in violation ofSection 8(a)(1) and (5) of the ActREMEDYHaving concluded that Respondent engaged in certainunfair labor practices violative of Section 8(a)(1), (3), and(5) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act Im-39 Although stated in terms of the bargaining unit as set forth in the"Independent Agreement," as specifically applied to Respondent, the bar-gaining unit encompasses only its installation employeesnally, I shall recommend that Respondent be ordered toreinstate and adhere to the terms of its "IndependentAgreement" with the District Council, including abidingby the terms, including the union-security clause, of theexisting commercial construction collective-bargainingagreement between the District Council and the Associ-ated General Contractors of Minnesota, and to recognizeand afford the District Council, as the bargaining repre-sentative of its installation employees, an opportunity tobargain regarding any changes in said employees' wages,hours, fringe benefits, or other terms and conditions ofemployment Next, I shall recommend that Respondentbe ordered to reimburse any bargaining unit employees,including those who are not members of the Carpenters,for any wages they lost as a result of its failure to adhereto the terms of its "Independent Agreement" with theDistrict Council since March 28, 1987, with interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987) 40 Next, I shall recommend that Respondentbe ordered to reimburse the fringe benefit trust funds, es-tablished under the 1986 through April 30, 1989 Associ-ated General Contractors of Minnesota commercial con-struction collective-bargaining agreement, to which Re-spondent is bound through its "Independent Agreement"with the District Council, for any payments, on behalf ofRespondent's bargaining unit employees who worked oncommercial construction projects, withheld since March28, 1987, with interest 41 Also, in this regard, I shall rec-ommend that Respondent reimburse bargaining employ-ees for expenses incurred by them due to the failure tomake such contributions 42 Finally, I shall recommendthat Respondent post a notice to its employees, settingforth its obligations, and mail a copy of said notice to allits installation employees, who were employed as ofMarch 28, 1987On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed43ORDERThe Respondent, Nordpal Corporation d/b/a TwinCity Garage Door Co, Minneapolis, Minnesota, its offi-cers, agents, successors, and assigns, shall1 Cease and desist from49 In accordance with New Horizons for the Retarded, interest on andafter January 1, 1987, shall be computed at the short-term Federal rate".for the underpayment of taxes as set out in the 1987 amendment to 26U S C • 6621 Interest on amounts accrued prior to January 1, 1987 (theeffective date of the 1986 amendment to 26 U S C • 6621) shall be com-puted in accordance with Florida Steel Corp, 231 NLRB 651 (1977)41 The Board does not provide at the adjuchcatory stage of the pro-ceeding for the addition of Interest at a fixed rate on unlawfully withheldfund payments Kephart Plumbing, supra at fn 5 Any additional amountowed in order to satisfy this "make-whole" remedy shall be determinedat the compliance stage Merryweather Optical Ca, 240 NLRB 1213 at fn7 (1979)42 Kraft Plumbing, 252 NLRB 891 (1980)43 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses TWIN CITY GARAGE DOOR CO131(a)Failing and refusing to give effect to its "Independ-ent Agreement" with the District Council and pursuantto its terms, to comply with the existing commercial con-struction collective-bargaining agreement, effective untilApril 30, 1989, between the District Council and the As-sociated General Contractors of Minnesota(b)Failing and refusing to comply with and unilateral-ly changing the terms and conditions of employment ofits installation employees, including not complying withthe union-security provision and not paying the contrac-tual wages and fringe benefits to its installation employ-ees who are not members of the Carpenters Union,during the term of a valid collective-bargaining agree-ment without prior consultation with the District Coun-cil as the exclusive collective-bargaining representativeof these employees(c)Discriminating against its installation employeeswho are not members of the Carpenters Union by notpaying to them the contractually established wages andfringe benefits(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)For the term of the existing commercial construc-tion agreement between the District Council and the As-sociated General Contractors of Minnesota, effectiveuntil April 30, 1989, restore and place into effect allterms and conditions of employment as provided in theagreement which were unilaterally changed and aban-doned by Respondent, including enforcement of theunion-security clause and payment to all bargaining unitemployees the contractual wages and fringe benefits(b)Make whole all bargaining unit employees for anyloss of wages or other benefits suffered by reason of Re-spondent's unlawful conduct, with interest(c)Make payments to the fringe benefit trust funds, in-cluding the welfare, pension, vacation, and apprenticefunds, established pursuant to the terms of the existing,effective until April 30, 1989, collective-bargainingagreement between the District Council and the Associ-ated General Contractors of Minnesota, on behalf ofthose bargaining unit employees for whom contributionswere not previously made and which payments wouldhave continued to be made had not Respondent unlaw-fully refused to comply with and ultimately abandonedthe "Independent Agreement" and reimburse those em-ployees for expenses incurred by them due to the failureto make such contributions(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(e)Post at its facility in Minneapolis, Minnesota copiesof the attached notice marked "Appendix "" Copies of44 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe notice, on forms provided by the Regional Directorfor Region 18, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediatley upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material Further, inasmuch as Re-spondent has, since October 1987, subcontracted outmost, if not all, of its installation work, copies of saidnotice should be mailed by Respondent to all installationemployees who have been employed by it since March28, 1987(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complythe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT repudiate or otherwise fail and refuse togive effect to our "Independent Agreement" with theTwin City Carpenters District Council, United Brother-hood of Carpenters and Joiners of America (the DistrictCouncil) and, pursuant to the terms of that agreement, tocomply with the existing commercial construction collec-tive-bargaining agreement, effective until April 30, 1989,between the District Council and the Associated GeneralContractors of Minnesota (AGC) The appropriate unitof employees covered by our "Independent Agreement"with the District Council is comprised of our installationemployees and is formally set forth as followsAll carpenters, millwrights and piledrivers, exclud-ing all other employees, office clerical employees,professional employees, guards, and supervisors asdefined by the National Labor Relations ActWE WILL NOT fail and refuse to comply with or unilat-erally change the terms and conditions of employment ofour installation employees, including not enforcing theunion-security provision and not paying the contractualwages and fringe benefits to our installers who are notmembers of the Carpenters, during the term of the abovecommercial construction collective-bargaining agreementwithout prior consultation with the District Council asthe exclusive collective-bargaining representative ofthese employeesWE WILL NOT discriminate against our installation em-ployees who are not members of the Carpenters by not 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpaying to them the contractually established wages andfringe benefitsWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed by Section 7 of the NationalLabor Relations ActWE WILL, for the term of the existing commercial con-struction collective-bargaining agreement between theDistrict Council and the AGC, effective until April 30,1989, restore and place into effect all terms and condi-tions of employment, as provided in the agreement,which were unilaterally changed and abandoned by us,including the union-security, wages, and fringe benefitsprovisionsWE WILL make whole all our installation employeesfor any loss of wages or other benefits suffered by reasonof our unlawful conduct, with interestWE WILL make payments to the contractual fringebenefit trust funds on behalf of those installation employ-ees for whom contributions were not made and whichpayments we would have continued to make had we notunlawfully refused to comply with and, ultimately, aban-doned our "Independent Agreement" with the DistrictCouncil and reimburse any installation employees for ex-penses incurred by them due to our failure to make suchcontributionsNORDPAL CORPORATION D/B/A TWINCITY GARAGE DOOR CO